UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2009 Commission file number 001-33262 MERUELO MADDUX PROPERTIES, INC. (Exact name of registrant as specified in its charter) Delaware 20-5398955 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Terminal Street, Building 1, Second Floor, Los Angeles, California (Address of principal executive offices) (Zip Code)(213)
